DETAILED ACTION
The following Office action concerns Patent Application Number 16/405,806.  Claims 1-20 are pending in the application.
Claims 12-20 have been withdrawn from consideration as being drawn to non-elected inventions.
Election/Restrictions
A restriction requirement was sent to the Applicant on April 30, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on June 29, 2021 and elected Group I, claims 1-11, without traverse.  Accordingly, claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Allowable Subject Matter
Claim 4 is allowable over the closest prior art of Burrows et al (US 10,072,177).  Burrows et al does not teach or suggest that the thermoplastic polyurethane forms an emulsion with the diluent liquid in the ink composition.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. § 112(b) because the term “the conductive particles,” lacks antecedent basis.  MPEP § 2173.05(e).
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 3, 5-9 and 11 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Burrows et al (US 10,072,177).  
Burrows et al teaches an ink comprising thermoplastic polyurethane, silver flake particles and solvent (diluent) (col. 1, lines 33 and 43-60; col. 2, line 63).  The thermoplastic polyurethane has an elongation at break of at least 200 % (col. 1, lines 45-48).  The elongation property is implicitly or obviously applicable at room temperature (about 23 °C).  The polyurethane is linear (col. 4, line 17).  The polyurethane is dissolved in the solvent (col. 1, lines 44-46).
The amount of thermoplastic polyurethane is 5-50 % by weight of the organic medium and the organic medium is 8-80 % by wt of the composition (col. 4, lines 7-8 and 49-51).  The corresponding amount of thermoplastic polyurethane in the ink is 0.4-40 % by wt.  The amount of conductive metal powder (silver flake) in the ink is 20-92 % by wt (col. 3, lines 52-54).  The corresponding ratio of thermoplastic polyurethane to conductive powder includes, for example, 40/40 or 1:1.
Regarding claim 9, the solvent includes DowanolTM DPM glycol ether, which is di(propylene glycol) methyl ether (col. 6, lines 
Claim 10 is rejected under 35 U.S.C. § 103 as being obvious over Burrows et al (US 10,072,177) in view of Cao et al (US 10,995,232).
Burrows et al teaches an ink composition as described above.  Burrows et al does not teach the viscosity of the ink.
However, Cao et al teaches a conductive ink having a viscosity of 50-150,000 mPa∙s (1 mPa∙s = 1 cp) (col. 3, line 63-65).  Viscosity in this range is suitable for efficient dispensing of the ink, including dispensing by rotogravure printing, flexo printing, stencil printing and screen printing (col. 3, line 63 to col. 4, line 4).  Viscosity is adjusted by the amount of solvent added (id.).  A person of ordinary skill in the art would not expect the viscosity range to be substantially different at a shear rate of 40/s to 400/s.
A person of ordinary skill in the art would have been motivated to combine the viscosity of Cao et al with the ink of Burrows et al in order to obtain a viscosity suitable for dispensing the ink by rotogravure printing, flexo printing, stencil printing or screen printing.
Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Wu et al (US 2016/0035910).  
Wu et al teaches an ink comprising thermoplastic polyurethane, silver flake particles and solvent (diluent) (par. 12, 15, 94).  The thermoplastic polyurethane includes the specific resin IROSTIC 8743 (Huntsman) (par. 104, sample B4).  IROSTIC 8743 is a linear polyurethane which inherently possesses an elongation at break of more than 200 % and an activation temperature of 70-75 °C (see IROSTIC Tech. Data Sheet, included in the applicant’s IDS).  The polyurethane is dissolved in the solvent (par. 45).  The solvent includes methyl ethyl ketone (par. 45). 
The amount of thermoplastic polyurethane in the ink is 4-25 % by weight (par. 21).  The amount of silver particles in the ink is 38-85 % by wt (par. 36).  The corresponding ratio of thermoplastic polyurethane to conductive powder includes, for example, 25/50 or 1:2.
Regarding claim 11, the composition includes an adhesion promoter (par. 48).

Claim 10 is rejected under 35 U.S.C. § 103 as being obvious over Wu et al (US 2016/0035910) in view of Cao et al (US 10,995,232).
Wu et al teaches an ink composition as described above.  Wu et al does not teach the viscosity of the ink.
However, Cao et al teaches a conductive ink having a viscosity of 50-150,000 mPa∙s (1 mPa∙s = 1 cp) (col. 3, line 63-65).  Viscosity in this range is suitable for efficient dispensing of the ink, including dispensing by rotogravure printing, flexo printing, stencil printing and screen printing (col. 3, line 63 to col. 4, line 4).  Viscosity is adjusted by the amount of solvent added (id.).  A person of ordinary skill in the art would not expect the viscosity range to be substantially different at a shear rate of 40/s to 400/s.
A person of ordinary skill in the art would have been motivated to combine the viscosity of Cao et al with the ink of Wu et al in order to obtain a viscosity suitable for dispensing the ink by rotogravure printing, flexo printing, stencil printing or screen printing.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 8, 2021